Citation Nr: 1827345	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1991 to June 1998.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned during a June 2016 hearing.  A transcript is of record.  The case was remanded in September 2016.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files have been reviewed.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not demonstrated in service, a sensorineural hearing loss was not compensably disabling within a year of separation from active duty, and a hearing loss is not otherwise shown to be related to service. 

2.  The Veteran's tinnitus is not shown to have begun during his military service, tinnitus was not compensably disabling within a year of separation from active duty, and tinnitus is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  Tinnitus was not incurred or aggravated inservice, and tinnitus may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served ninety days or more of active service and tinnitus and/or sensorineural hearing loss become manifest to a degree of 10 percent or more within one year after the date of separation from active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).


Hearing Loss

The Veteran contends that he sustained a hearing loss during service and that his current hearing difficulties are a direct result of that service.  

The service treatment records reveal that the appellant's hearing was normal for VA purposes at his June 1991 enlistment examination.  

In October 1995, the Veteran was referred for an evaluation of a significant threshold shift shown on examination.  The appellant was directed to remain in a noise free, i.e., less than 80 decibel area, for at least 15 hours prior to retesting.  Following this noise free time period, testing revealed that his hearing returned to normal levels.  

The appellant's April 1998 separation examination reveals that his hearing was normal for VA purposes.  38 C.F.R. § 3.385.

The Veteran was seen for a VA examination in July 1998.  Each auricle, external canal, tympanic membrane and middle ear space was normal, and his hearing was judged to be grossly normal.

The Veteran underwent VA audiometric testing in December 2011.  That examination revealed a left ear hearing loss for VA purposes.  The right ear hearing was normal for VA purposes.  38 C.F.R. § 3.385.  Following the examination the examiner opined that the appellant's hearing loss was not related to service finding that the service medical records showed normal hearing at enlistment and separation.

In March 2016 a VA audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or was the result of military noise exposure.  The examiner noted that the appellant's enlistment, intermediate and separation audiometric studies indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  The examiner found that the evidence showed that the Veteran suffered no permanent hearing shift for the worse during his military service. The examiner opined that the threshold data was the "gold standard" measure of hearing sensitivity.  The examiner noted that while the appellant reported other medical problems at separation he specifically denied any hearing concerns at that time.  As such, the examiner found no sound medical basis for attributing the hearing loss to an inservice injury.

The Veteran submitted a July 2016 report from his private audiologist, who diagnosed a hearing loss.  The private audiologist noted that the Veteran had a history of loud noise exposure in service, and opined that his sensorineural hearing loss was most likely secondary to inservice noise exposure.  

In June 2017, the Veteran underwent another VA audiology examination.  This study revealed a bilateral hearing loss for VA purposes.  The examiner, however, noted that the Veteran's hearing thresholds at entrance and separation were within normal limits.  The examiner noted that "according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'"  Accordingly, the examiner opined that the Veteran's current hearing loss was less likely than not related to military noise exposure/acoustic trauma.

After considering all of the evidence of record the Board finds that the most probative evidence is against the claim.  While the service treatment records noted a concern about a hearing loss due to threshold shift, that concern was shown to be unwarranted when the shift was not again shown following a period in a noise free zone.  The Veteran further denied hearing problems at separation, and a hearing loss for VA purposes was not shown at separation.  The evidence also shows that a compensably disabling sensorineural hearing loss was not shown within one year of the claimant's separation from active duty.

While it is true that a private audiologist opined that the appellant's sensorineural hearing loss was related to inservice noise exposure, that examiner did not provide any rationale for that opinion.  In contrast, a VA examiner in June 2017 found that there was no relationship noting that "according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'"  This is fully consistent with the evidence noted above.  That is, there was a concern inservice that the appellant had a hearing loss, but once he was no longer exposed to noise, a hearing loss was not shown.  Given that both 2016 and 2017 VA examiners provided a rationale for the opinions offered, and given that these VA examiners reviewed all of the evidence of record, the Board finds the 2016 and 2017 VA medical opinions to be of greater probative value than the private opinion that was not supported by any rationale.  Accordingly, as the preponderance of the most probative evidence is against the claim, entitlement to service connection for a hearing loss is denied.  

In reaching this opinion the Board acknowledges that the claimant is competent to describe his perception of diminished hearing acuity.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person untrained in the field of medicine, the Veteran is not competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which he could not perform on himself.  The claimant is also not competent to offer an opinion concerning the etiology of his hearing loss because such question is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, hearing tests during service and at separation, showed hearing within normal limits, suggesting that the Veteran did not have hearing loss at time of separation from service.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  As noted above, the VA opinions are of greater probative value, and as such, the preponderance of the evidence is against the claim.


Tinnitus

The Veteran asserts that tinnitus is related to his service but the evidence of record preponderates against such a finding.  

A review of the service medical records reveals no complaints, findings or diagnoses of tinnitus. 

The Veteran's current complaints of tinnitus have been noted by both his private audiologist and VA examiners.  

During the Veteran's 2011 VA hearing examination, the appellant's medical history was reviewed for tinnitus and the audiologist noted that the Veteran reported experiencing constant tinnitus since 2000, i.e., two years following separation from service.  The examiner did not note any complaints of tinnitus in service or prior to the claimant's filing of this claim.  The examiner noted that the Veteran's military records indicated no hearing loss upon separation, and these records did not indicate any complaints related to tinnitus while in service.  The examiner opined that tinnitus was not related to service. 

During the Veteran's 2016 VA hearing examination, the audiologist noted that the Veteran's military files were silent for tinnitus.  The examiner opined that it was not likely that the Veteran had any delayed onset tinnitus from the military.  

The Veteran's 2016 private hearing examination noted tinnitus, but did not discuss its etiology. 

Another VA opinion in June 2017 concluded that it was less likely than not that the Veteran's tinnitus was caused or aggravated beyond its natural progression by service or service connected conditions.  The examiner noted that any medications taken by the Veteran to treat his service connected disabilities were likely not the cause or aggravation of his tinnitus. 

In light of the foregoing the Board finds that the preponderance of the most probative evidence is against the claim.  While the Veteran is competent to report complaints of tinnitus a determination of its etiology is within the purview of medical professionals.  Here, the only medical opinions addressing the etiology of the disorder have found that the disorder is not related to service.  Accordingly, entitlement to service connection for tinnitus is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


